                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:05-CR-00046-RJC-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JOSEPH MIKE (1)                            )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release from custody under the First Step Act of 2018 claiming that

his mandatory life sentence presents extraordinary and compelling reasons for

relief. (Doc. No. 153 at 3).

         Section 603(b) of the Act amended 18 U.S.C. § 3582(c)(1)(A), which previously

only allowed a court to reduce a term of imprisonment for “extraordinary and

compelling reasons” on motion of the Director of the Bureau of Prisons. Now a court

may entertain a motion filed by a defendant: (1) after full exhaustion of all

administrative rights to appeal, the BOP fails to bring a motion on his behalf; or (2)

after the lapse of 30 days from the receipt of such a request by the warden of his

facility, whichever is earlier.

         Here, neither the motion nor the attached materials show that defendant has

made a request to the warden for compassionate release. See 28 C.F.R. §571.63(a)

(designating Administrative Remedy Procedure for appeal of warden’s decision);

and 28 C.F.R. §542.15(a) (defining stages of appeal to finality). Therefore, the Court

is without authority to consider the merits of his claim.
                       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

              153), is DENIED.

                       The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: September 4, 2019




                                                           2
